cc ebe0 br6 - plr-103647-99 internal_revenue_service index nos number release date attn key state a employer m plan x plan y dear this is in response to a ruling_request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative concerning the federal employment_tax treatment under sec_3121 of the internal_revenue_code code of certain contributions to state a pension plans the following facts and representations have been submitted state a has established various pension plans which are qualified under sec_401 of the code including plan x and plan y employer m an instrumentality of state a is a participating employer in plan x and plan y employer m contributes to plan x for employees who qualify as teachers under the state a statute employer m also contributes to plan y for nonteaching employees state law requires that employees must participate in the plan for which they are eligible to participate unless they opt_out of participation under the state statute allowing such an election as in the case of student employees at universities employer m’s board_of education proposes to pass a resolution offering to employees eligible to participate in either plan x or plan y the opportunity to purchase allowable retirement credits on a pre-tax basis under certain terms and conditions in addition employer m will pickup the contributions to plan x and plan y to purchase additional eligible retirement credits on a pre-tax basis employer m states that in order to plr-103647-99 permit tax_deferral for these additional_amounts any member who wishes to purchase or restore plan x and plan y credit by payroll deduction on a pre-tax basis must enter into a binding irrevocable payroll deduction authorization and such amounts are designated as being picked up by employer m in accordance with the internal_revenue_code requirements the resolution will specify that contributions picked up by employer m although designated as employee contributions will be paid_by employer m in lieu of being paid_by the employees and that the employees will not be given the option of choosing to receive such amounts directly instead of having them paid_by employer m to plan x or plan y the resolution further states that employer m will pick up the contributions of its employees to plan x or plan y by a reduction of salary of such employees by letter dated date the internal_revenue_service ruled in part that the amounts picked up by employer m on behalf of employees who participate in plan x and plan y for purposes of purchasing additional retirement credits will qualify as pick-up contributions under code sec_414 we have been asked to address the following ruling_request no fica tax is required to be withheld on pre-tax pick-up contributions there are employees of employer m who were employed before date and for whom employer m does not withhold taxes from wages for purposes of medicare taxes there are also employees of employer m who were employed after date and for whom employer m does withhold taxes from wages for purposes of medicare taxes taxes under the federal_insurance_contributions_act fica consist of the old-age survivors and disability insurance oasdi taxes imposed under sec_3101 and sec_3111 of the code and the hospital insurance medicare taxes imposed under sec_3101 and sec_3111 fica_taxes are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the code excepts from employment services performed in the employ of a state or a political_subdivision of a state or any instrumentality that is wholly owned by a state or political_subdivision however for services performed after date sec_3121 generally applies the fica exemption only to individuals who are members of retirement systems of states political subdivisions or instrumentalities plr-103647-99 sec_31_3121_b_7_-2 of the employment_tax regulations explains what constitutes membership in a retirement_system for purposes of sec_3121 of the code an employee participating in a retirement_system of his or her employer must be a qualified_participant in the system in order to be considered a member of the retirement_system generally an employee will be considered a qualified_participant if the employee accrues a benefit or receives an allocation under the retirement_system sufficient to satisfy the minimum retirement benefit requirement of sec_31_3121_b_7_-2 of the regulations revproc_91_40 1991_2_cb_694 further explains what constitutes membership in a retirement_system under sec_3121 the government employment exception of sec_3121 does not apply to service covered by an agreement under sec_218 of the social_security act that permits a governmental entity to elect social_security coverage for groups of its employees sec_218 agreement sec_3121 of the code also provides a limited exception to sec_3121 subjecting certain state and local_government employees to medicare taxes but not oasdi taxes under sec_3121 except in limited circumstances services performed by state and local_government employees hired after date and not subject_to a sec_218 agreement are employment for medicare_tax purposes based on the information submitted and authorities cited above we conclude that contributions to plan x and plan y picked up by employer m on or after the effective date are not wages for social_security_tax purposes other than for purposes of the medicare_tax assuming that the employee is a member of a retirement_system within the meaning of sec_3121 of the code and is not covered by a sec_218 agreement as defined under sec_3121 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-103647-99 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code sincerely yours harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures
